Matter of Hicks (2019 NY Slip Op 02781)





Matter of Hicks


2019 NY Slip Op 02781


Decided on April 11, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: April 11, 2019
[*1]
In the Matter of WILLIAM A. HICKS III, an Attorney.
 
(Attorney Registration No. 1582220)

Calendar Date: April 8, 2019

Before: Garry, P.J., Egan Jr., Lynch, Aarons and Rumsey, JJ.


William A. Hicks III, Paradise Valley, Arizona, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
William A. Hicks III was admitted to practice by this Court in 1967 and lists a business address in Phoenix, Arizona with the Office of Court Administration. Hicks now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a])[FN1]. The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Hicks's application.
Upon reading Hicks' affidavit sworn to March 8, 2019 and filed March 11, 2019, and upon reading the April 3, 2019 correspondence in response by the Chief Attorney for AGC, and having determined that Hicks is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Egan Jr., Lynch, Aarons and Rumsey, JJ., concur.
ORDERED that William A. Hicks III's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that William A. Hicks III's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that William A. Hicks III is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Hicks is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that William A. Hicks III shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.
Footnotes

Footnote 1: Hicks' prior application for leave to resign was denied by this Court (164 AD3d 1012 [2018]).